DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to an apparatus, classified in H01L 27/3276.
II. Claims 22-30, drawn to a method, classified in H01L 2227/323.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product such a touchscreen display requiring forming a first sensor electrode and to form a second sensor electrode as recited by the method of claim 22, which are not recited in claim 1. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
(b) the prior art applicable to one invention would not likely be applicable to another invention. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Jun Young Jeon (43,693) on 7/8/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2018/0040672 A1, hereafter Park) in view of KIM (US 2018/0081219 A1, hereafter Kim).
Re claim 1, Park discloses in FIG. 16A (with references to FIGS. 5, 9, 12 and 13A) a display apparatus comprising:
a substrate (SUB; ¶ [0157] and [0189]-[0190]) comprising a display area (AR-ACV; ¶ [0153]), a peripheral area (regions AR-PD and AR-BD; ¶ [0153]), a pad area (AR-PD; ¶ [0153]), and a bending area (AR-BD; ¶ [0168]), the peripheral area (regions AR-PD/AR-BD) being outside (beyond) the display area (AR-ACV), the pad area (AR-PD) being within (part of) the peripheral area (regions AR-PD/AR-BD), and the bending area (AR-BD) being between the display area (AR-ACV) and the pad area (AR-PD);
a first organic insulating layer (OG; ¶ [0167]) at the bending area (AR-BD);
a first conductive line (CDP3; ¶ [0191]) on the first organic insulating layer (OG);
a second organic insulating layer (16; ¶ [0125]) on the first conductive line (CDP3);
a third organic insulating layer (unlabeled layer as in PXL; ¶ [0128] and [0169]) on the second organic insulating layer (16).

Park fails to disclose and a metal pattern on the third organic insulating layer (unlabeled layer as in PXL), and overlapping with at least a portion of the first conductive line (CDP3).
However,
Kim discloses in FIGS. 3 and 5 a display apparatus comprising: a display area (NBA1/NBA2; ¶ [0059]), a bending area (BA; ¶ [0059]), and a pad area (PD1/PD2’; ¶ [0090] and [0107]), the bending area (BA) being between the display area (NBA1/NBA2) and the pad area (PD1/PD2’); and a metal pattern (DP1; ¶ [0075] and [0109]) on an organic insulating layer (of TFE; ¶ [0084]), and overlapping with (covering) at least a portion of the bending area (BA).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Park to include a metal pattern on an organic insulating layer, and overlapping with at least a portion of the bending area, as disclosed by Kim, such that the metal pattern is on the third organic insulating layer, and overlapping with at least a portion of the first conductive line in order to form a dummy pattern that  reduces the visibility of internal components to a user (Kim; ¶ [0002]).  

    PNG
    media_image1.png
    634
    1046
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 16A of Park) depicts the metal pattern (dummy pattern DP1) of Kim formed directly on the third organic layer (3rd OL) of Park. The metal pattern (DP1) overlapping with at least a portion of the first conductive line (CDP3).
  
Re claim 2, Park and Kim disclose the display apparatus of claim 1, wherein the metal pattern (DP1 of Kim) is directly on (see inserted figure above) the third organic insulating layer (3rd OL) as part of the displays with reduced visibility of internal components discussed for claim 1.

Re claim 3, Park and Kim disclose the display apparatus of claim 1, wherein the metal pattern (DP1) is electrically floated (Kim: ¶ [0071] and [0077]) as part of the displays with reduced visibility of internal components discussed for claim 1.

Re claims 4-6, Park and Kim disclose the display apparatus of claim 2, wherein the metal pattern (DP1) comprises: a first metal layer (Kim: ITO; ¶ [0086] and [0110]) on the third organic insulating layer (3rd OL); and a second metal layer (Kim: IZO; ¶ [0086] and [0110]) on the first metal layer (ITO); wherein the first metal layer (ITO) comprises
a material different from that of the second metal layer (IZO); and further comprising: a 

third metal layer (Kim: ZO; ¶ [0086] and [0110]) on the second metal layer (IZO), wherein 

the second metal layer (IZO) comprises a material different from that of the third metal 

layer (ZO) as part of the displays with reduced visibility of internal components discussed for claim 1.

Re claim 7, Park and Kim disclose the display apparatus of claim 1, further comprising: a bending protection layer (Park: PVX; ¶ [0162]) on the metal pattern (DP1) as part of the displays with reduced visibility of internal components discussed for claim 1.

Re claims 8 and 9, Park discloses the display apparatus of claim 1, further comprising: a thin-film transistor (TFT2; ¶ [0114]) at the display area (AR-ACV); and a display element (OLED; ¶ [0114]) electrically connected to the thin-film transistor (TFT2), wherein the thin-film transistor (TFT2) is electrically connected to the display element (OLED) through a connection electrode (DE2; ¶ [0128]); and wherein the connection electrode (DE2) comprises the same material (metal on 14 covered by 16 including FIGS. 5-8; ¶ [0122]-[0125] and [0154]) as that of the first conductive line (CDP3).

Re claims 18 and 19, Park and Kim discloses the display apparatus of claim 8, further comprising: an encapsulation layer (Park: TFE; ¶ [0097]) covering the display element (OLED); and a sensor electrode layer (Park: TE1-1/TE1-2/TE1-3; ¶ [0139]) on the encapsulation layer (TFE); and wherein the sensor electrode layer comprises TE1-1/TE1-2/TE1-3: a first sensor electrode (SP1; ¶ [0146]); and a second sensor electrode (SP2; ¶ [0146]) on (overlapping) the first sensor electrode (SP1), and wherein the metal pattern (DP1 of Kim) comprises the same material (Kim: ITO/IZO/ZO; ¶ [0086] and [0110]) as that of the second sensor electrode (SP2) as part of the displays with reduced visibility of internal components discussed for claim 1.

Re claims 20 and 21, Park and Kim discloses the display apparatus of claim 1, further comprising: an insulating layer (laminate BR/BF/12/14; ¶ [0117]) over the substrate (SUB), wherein the insulating layer (laminate BR/BF/12/14) has an opening (BDL; ¶ [0167]) corresponding to the bending area (AR-BD); and wherein the first organic insulating layer (OG) is inside the opening (BDL).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim as applied to claim 8 above, and further in view of YAMANAKA et al (US 2018/0326383 A1, hereafter Yamanaka).
Re claims 10 and 11, Park and Kim disclose the display apparatus of claim 8.
	But, fail to disclose the display apparatus further comprising: a second conductive line at the peripheral area (regions AR-PD/AR-BD); and a third conductive line at the pad area (AR-PD), wherein the first conductive line (CDP3) is electrically connected to the second conductive line and the third conductive line; and wherein the first conductive line (CDP3) is at a layer different from those of the second conductive line and the third conductive line.

	However,
	Yamanaka discloses in FIG. 6 a display apparatus comprising: a second conductive line (12ba; ¶ [0048]) at the peripheral area (regions B and F; ¶ [0048); and a third conductive line (12bb; ¶ [0048]) at the pad area (T; ¶ [0048]), wherein a first conductive line (22a; ¶ [0047]) is electrically connected (¶ [0050]) to the second conductive line (12ba) and the third conductive line (12bb); and wherein the first conductive line (22a) is at a layer different from (above) those of the second conductive line (12ba) and the third conductive line (12bb).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Park and Kim to include a third conductive line at the pad area, wherein the first conductive line is electrically connected to the second conductive line and the third conductive line; and wherein the first conductive line is at a layer different from those of the second conductive line and the third conductive line, as disclosed by Yamanaka, in order to form at the bending section, a plurality of branch wiring lines divided into a plurality of branches, thus making it possible to prevent breakage of the branch wiring lines at the bending section of the frame region (Yamanaka; ¶ [0007]-[0008]).

	Re claims 12 and 13, Park and Kim and Yamanaka disclose the display apparatus of claim 12, wherein the second conductive line (12ba of Yamanaka) and the third conductive line (12bb of Yamanaka) each have a bent (flexed) shape (when the substrate is bent) in a plan (top) view; and wherein the first conductive line (CDP3 of Park/22a of Yamanaka) has a straight (lateral) shape in a plan (top) view as part of the breakage-free branch wiring lines at the bending section discussed for claims 10 and 11.

	Re claim 14, Park and Kim and Yamanaka disclose the display apparatus of claim 10, wherein the thin-film transistor (TFT2 of Park) comprises: a gate electrode (GE2; ¶ [0120]); a source electrode (SE2; ¶ [0122]); and a drain electrode (DE2; ¶ [0122]), and wherein the second conductive line (12ba of Yamanaka) and the third conductive line (12bb of Yamanaka) each comprises the same material (¶ [0032]-[0033] and [0048]) as that of the gate electrode (¶ [0032]-[0033]) as part of the breakage-free branch wiring lines at the bending section discussed for claims 10 and 11.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim and Yamanaka as applied to claim 14 above, and further in view of Lee et al (US 2018/0145125 A1, hereafter Lee).
	Re claims 15-17, Park discloses the display apparatus of claim 14, further comprising: a first planarization layer (16; ¶ [0125]) covering the source electrode (SE2) and the drain electrode (DE2); further comprising: a pixel electrode (AE; ¶ [0128]) on the first planarization layer (16); and a pixel-defining layer (PXL; ¶ [0128]) exposing at least a portion (¶ [0128]) of the pixel electrode (AE), wherein the third organic insulating layer (unlabeled layer as in PXL; ¶ [0128] and [0169]) comprises the same material (¶ [0128] and [0169]) as that of the pixel-defining layer (PXL).

	But, fails to disclose further comprising: wherein the first organic insulating layer comprises the same material as that of the first planarization layer; further comprising: a second planarization layer on the first planarization layer, wherein the second organic insulating layer comprises the same material as that of the second planarization layer.

	However,
	Lee discloses in FIG. 5 a display apparatus comprising: a first planarization layer (PL1; ¶ [0103]) covering a source electrode (S6; ¶ [0077]) and a drain electrode (D6; ¶ [0077]), wherein a first organic insulating layer (PL1 at BA; ¶ [0125]) comprises the same material (polymer; ¶ [0107]) as that of the first planarization layer (PL1 over S6/D6); and further comprising: a second planarization layer (PL2 over S6/D6; ¶ [0107]) on the first planarization layer (PL1 over S6/D6), wherein a second organic insulating layer (PL2 at BA; ¶ [0130]) comprises the same material (polymer; ¶ [0107]) as that of the second planarization layer (PL2 over S6/D6).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Park and Kim and Yamanaka to form the first organic insulating layer to comprise the same material as that of the first planarization layer; and further comprising: a second planarization layer on the first planarization layer, wherein the second organic insulating layer comprises the same material as that of the second planarization layer, as disclosed by Lee, to absorb tensile stress occurring due to the bending of the display device and thus effectively minimize concentration of the tensile stress on conductive layers in the bending area (Lee; ¶ [0131]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892